DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-3, 5-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2,
Re claim 3, claim 3 recites, “the platform” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the step platform” and will be interpreted as such.  
Re claim 5, claim 5 recites, “the platform” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the step platform” and will be interpreted as such.  
In addition, claim 5 recites, “the step of locking the platform” in line 1.  However, claim 5 depends from claim 1, which does not include this step.  Claim 2 includes this step.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 5 is intended to depend from claim 2 and will be interpreted as such.  
Re claim 6, claim 6 recites, “the solenoid arm” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the arm of the solenoid” and will be interpreted as such.  
Claim 7 is rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sircovich (US 2005/0241247).
Re claim 1, Sircovich discloses a method of assisting a user of stairs (Fig. 2), comprising the steps of:
(a) storing energy (Fig. 7-8, via 258) when a user applies downward force (either via weight, or via 230) to a step platform (216a) while descending the stairs ([0006]); and 
(b) releasing the stored energy (via 58) so as to apply an upward force (via 58) to the user as the user ascends the stairs ([0031]).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
 Re claim 2, Sircovich discloses the method of Claim 1, wherein the step of storing energy (via 58) comprises:(a) receiving the downward force (either via weight, or via 230) with a movable step platform (216a) that is coupled to an energy storage device (258) so that as the step platform (216a) moves downwardly (Fig. 7) in response to the downward force (either via weight of 230), the energy storage device (258) stores the energy (as 258 is a spring, constantly urged upwards); and (b) locking (via 234) the platform (216a) in a position (Fig. 7) when the user has forced the step platform (216a) to a down-most position (Fig. 7).
See § MPEP 2103 (C).
Re claim 3, Sircovich discloses the method of Claim 2, wherein the step of releasing the stored energy (from 258) comprises:(a) sensing (via lifting command from [0031]) when the user applies a force to the step platform (216a) when the step platform  (216a) is locked (Fig. 7, via 234) in the down-most position (Fig. 7); (b) unlocking ([0031]) the platform (216a) as a result of the user applying the force (via 230, or by weight) to the step platform (216a); and (c) applying an upward force (via 258) from the energy storage device (258) to the step platform (216a), so as to apply the upward force to the user ([0031]), as the step platform (216a) moves from the down-most position (Fig. 7) to an up-most position (Fig. 8).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 4, Sircovich discloses the method of Claim 1, wherein the step of storing energy (via 258) comprises the step of storing the energy (via 258) in a spring (258) that is coupled to the step platform (216a) onto which the user steps (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sircovich (US 2005/0241247) in view of Bergstrom (US 4,690,250).
Re claim 5, Sircovich discloses the method of Claim 1, and locking (via 234) the platform (216a) in a position (Fig. 7), but fails to disclose moving an arm of a solenoid that is secured to a frame from a retracted position to an extended position in which the arm prevents upward movement of the step platform when in the extended position.
However, Bergstom discloses moving an arm (116) of a solenoid (136) that is secured to a frame (68) from a retracted position to an extended position (Col 4 lines 3-12) in which the arm (116) prevents upward movement of the step platform (50) when in the extended position (Col 4 lines 3-12).

Re claim 6, Sircovich as modified discloses the method of Claim 5, Bergstom discloses wherein in the step of unlocking the platform (50) comprises generating a signal (Col 4 lines 36-56, as any indication to raise is a signal) that causes the solenoid arm (116) to move from the extended position to the retracted position (any movement of 116 is extending/retracting), in which the retracted position (any position of 216 can be considered retracts, as there is no point of reference) allows upward movement of the step platform (50).
Re claim 7, Sircovich as modified discloses the method of Claim 6, wherein the step of applying an upward force (from 258) from the energy storage device (258) to the step platform (216a) comprises releasing energy (via 258) from a spring (258) to the step platform (216a) as a result of placing the arm (Bergstom: 116) of the solenoid (Bergstom: 136) in the retracted position (Bergstom: as any position of 116 is a retracted position, as no point of reference is claimed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635